DETAILED ACTION
This action is FINAL in response to the amendments filed 05/12/2021.
Claims 1-9 are pending.
Claims 2, 3, and 5 have been withdrawn.
Claims 1, 4, 6-9 are rejected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Election/Restrictions
In the response filed 12/29/2020 claim 4 was elected without traverse.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2, 3, and 5 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:



Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1
Under Step 1 of the USPTO’s eligibility analysis the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter. Specifically, claim 8, recite a series of steps and, therefore they fall within a “process” and claims 1 and 9 recites “a non-transitory computer readable medium” which falls under a machine. 

Revised Step 2A Prong One: Evaluate Whether The Claim Recites A Judicial Exception
Claim 1 recites:
A workplace file management system comprising: a workplace file information generator that generates workplace file information in which a file in files stored is registered as a workplace file based on whether the file satisfies a condition set in advance, wherein the files are accessible from a home environment and from a work environment; and 5an access log generator that generates workplace file access information as information specifying an individual accessing the workplace file and a time of the individual accessing the workplace file, regardless of whether the individual is located in the home environment or in the work environment when accessing the workplace file.

Claim 8 recites:
A workplace file management method for managing time when a file is used for working, generating workplace file information in which a file in files is registered as workplace file based on whether the file satisfies a condition set in advance, wherein the files are accessible from a home environment and from a work environment; and in a storage device is registered as a workplace file; and 40generating workplace file access information as information specifying an individual accessing the workplace file and a time of the individual accessing the workplace file, regardless of whether the individual is located in the home environment or in the work environment when accessing the workplace file.

Claim 9 recites:
managing time when a file is used for working, generating workplace file information in which a file in files  is registered as a workplace file based on whether the file satisfies a condition set in advance, wherein the files are accessible from a home environment and from a work environment; and5in a storage device is registered as a workplace file; and generating workplace file access information as information specifying an individual accessing the workplace file and time of the individual accessing the workplace file, regardless of whether the individual is located in the home environment or in the work environment when accessing the workplace file.

The limitations above, as drafted, are a process, under its broadest reasonable interpretation, covers performance of the limitation by people interacting with each other and performing function in their mind. For example case file documents and evidence is manually created in a police department and stored in a secure area. When an individual wishes to access the information or evidence they must log out said information on a piece of paper and then log in the information when it is returned thus creating a manual record of the interaction with the physical information. Additionally, paper files may be accessed at work or taken home for further review. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by people interacting with each other and/or concepts performed in the human mind, then it falls within the “certain methods of organizing human activity” and/or “Mental Process” groupings of abstract ideas. 

Claims 4, and 6-7 depend from claim 1.  Accordingly, claims 1, 4, and 6-9 recite an abstract idea. 

Revised Step 2A Prong Two: If The Claim Recites A Judicial Exception, Evaluate Whether The Judicial Exception Is Integrated Into A Practical Application

The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below…. 

an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;…
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.

The courts have also identified examples in which a judicial exception has not been integrated into a practical application:

an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”

Regarding claims 1, 8, and 9, the additional elements recited in the claims beyond the judicial exception appear to be:
Claim 1: “stored in a storage device”
Claim 8: “stored in a storage device”, and “a computer”
Claim 9: “A non-transitory recording medium storing a computer readable program executed by a computer” and “stored in a storage device”

When taking the above considerations (see first four bullet points above), it is respectfully submitted that 

“storage device”, “A non-transitory recording medium storing a computer readable program executed by a computer”, and “a computer”, does not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)). Additionally, when considering the above “additional elements” as a whole there is no improvement in the function of a computer, an improvement to other technology or technical field (MPEP 2106.05(a)). Page 16 of applicant arguments submitted 02/11/2019 indicates that “the claimed recitations increase the efficiency of an item delivery system over prior art systems”, it is submitted that the claims recite an improvement to a business problem not rooted in technology and not an improvement to technology.
Nothing in the above additional elements implicitly or explicitly hints at a particular machine.  Specifically, “storage device”, “A non-transitory recording medium storing a computer readable program executed by a computer”, and “a computer”,  amount to a particular machine or manufacture that is integral to the claim (unlike the Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way in Eibel, or the particular antenna system having a particular type of antenna where details as to the shape of the antenna and the conductors were included as in Mackay Radio).  Further, neither “storage device”, “A non-transitory recording medium storing a computer readable program executed by a computer”, ot “a computer” imposes meaningful limits on the claim, but are simply involved in extra-solution activities (MPEP 2106.05(b)). 
The “storage device”, “A non-transitory recording medium storing a computer readable program executed by a computer”, and “a computer” were not computer elements performing a function that effects a transformation or reduction of a particular article to a different state or thing (“An "article" includes a physical object or substance, as changing to a different state or thing usually means more than simply using an article or changing the location of an article. … Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation.” MPEP 2106.05(c)). 
Finally, ““storage device”, “A non-transitory recording medium storing a computer readable program executed by a computer”, and “a computer” do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the 

The above identified additional elements simply add insignificant extra-solution activity to the judicial exception; and do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Therefore, regarding claims 1, 4, and 6-9, the abstract idea is not integrated into a practical application and thus claims 1, 4, and 6-9 are “directed to” a judicial exception. 


Step 2B: If The Claim Is Directed To A Judicial Exception, Evaluate Whether The
Claim Provides An Inventive Concept

The 2019 PEG further instructs: 

“…if a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception
itself)….

While many considerations in Step 2A need not be reevaluated in Step 2B, examiners should continue to consider in Step 2B whether an additional element or combination of elements:

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.”

Regarding the additional elements identified above: 

“storage device”, “A non-transitory recording medium storing a computer readable program executed by a computer”, and “a computer”; that these additional elements, alone and in combination, are well-understood, routine and conventional activities in the field (See Berkheimer Memorandum). 
	
Each of the above references teaches the combination of elements, as there is an abundance of prior art, it is evident that the combination of the specified elements is routine and conventional.
Additionally: 
A processor that executes instructions- MPEP § 2106.05(d)(I) indicates that “a microprocessor that performs mathematical calculation” can be considered a “generic computer components that perform merely generic computer functions”.

Memory- MPEP § 2106.05(d) (II) recites “elements that have been recognized by the courts as well-understood, routine, conventions” and includes “storing and retrieving information in memory”, thus it is understood that memory is a well-known structure.
	
“Computer-readable memory- MPEP § 2106.05 (l)(B) explains “the supreme court analyzed claims to computer systems, computer readable media, and computer implemented methods” and found “the computer functions were ‘well-understood, routine, convention activities] previously known to the industry’” and added nothing. 

These additional elements do not add specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field.  They simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
claims 1, 4, and 6-9 are ineligible under 35 USC § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haines (US2014/0344273 A1).

Regarding claim 1, Haines teaches A workplace file management system comprising: a workplace file information generator that generates workplace file information in which a file in files stored in a storage device is registered as a workplace file base on whether the file satisfies a condition set in advance (Figure 4; Figure 3; Paragraph [0119] “document management server at 1028, from the `EventServiceComponent` as an asynchronous event processor, and preferably and specifically, for document creation events and document modification events. When an item of content in the form of a document is created or modified, the content detection module 12 is notified of the event”; Paragraph [0122] “so that the knowledge worker must create a new document and save that new document to a suitable location whenever they are using a precedent document to generate a new legal document on a given matter”; Paragraph [0140]; Paragraph [0081] “Organizations typically store their information in one or more digital content repositories 10. There are numerous digital content repositories 10 in use by industry, such as, for example, file servers, document management systems (often referred to also as a content management system or variations thereof), database servers, distributed file systems and email servers… The term digital content repository 10 may include any system or apparatus that enable items of content to be stored and retrieved, and preferably each item of content has an some form of content identifier (for example, this could be the combination of a volume identifier, a path identifier and a file name identifier /file or a database primary key) or a probabilistically unique key (e.g. an email ID) or some combination of identifiers or combinations thereof, such that the document can be viewed or retrieved by using that identifier” (i.e. the need for a file identifier is the condition set in advance)), wherein the files are accessible from a home environment and from a work environment (Paragraph [0231]; paragraph [0233]; Paragraph [0232] “this could be the user's RFID stored and accessed from a local storage medium, or may be stored remotely and accessed via a network”; Figures 2B, 3, 4, 5a, 5b, and 13; paragraph [0236]; (i.e. information can be accessed directly or remotely whether from home or work and the location of the individual can be recorded)); and 5an access log generator that generates workplace file access information as information specifying an individual accessing the workplace file and a time of the individual accessing the workplace file (Figure 8; Figure 9; Figure 12a; Paragraphs [0226]-[0227] “If a timestamp of when the event occurred is included in the user interaction event generated by the computing device 34… A user activity data record (that is, an log of the event) is created and ultimately saved to the user activity data store. The user activity data store is preferably located on a remote machine. Alternatively, the user activity data store may be stored on the computing device 34 that the active window monitor module 50 is monitoring.”; Figure 5a; Paragraph [0019]; Paragraph [0203]; Figure 13; abstract; paragraph [0155]; Paragraphs [0209]-[0220]), regardless of whether the individual is located in the home environment or in the work environment when accessing the workplace file (Paragraph [0231]; paragraph [0233]; Paragraph [0232] “this could be the user's RFID access badge, which is primarily used to gain entrance into the workplace building; another example is a mobile telephone having a GPS receiver unit…users that work from home or as individuals” ; Paragraph [0086] “digital content repositories 10 in use… The content of the digital stored and accessed from a local storage medium, or may be stored remotely and accessed via a network”; Figures 2B, 3, 4, 5a, 5b, and 13; paragraph [0236]; (i.e. information can be accessed directly or remotely whether from home or work and the location of the individual can be recorded)).  

Regarding claim 4, Haines further teaches  wherein the condition set in advance is stored in a predetermined area of the storage device (Paragraph [0081] “Organizations typically store their information in one or more digital content repositories 10. There are numerous digital content repositories 10 in use by industry, such as, for example, file servers, document management systems (often referred to also as a content management system or variations thereof), database servers, distributed file systems and email servers… The term digital content repository 10 may include any system or apparatus that enable items of content to be stored and retrieved, and preferably each item of content has an some form of content identifier (for example, this could be the combination of a volume identifier, a path identifier and a file name identifier /file or a database primary key) or a probabilistically unique key (e.g. an email ID) or some combination of identifiers or combinations thereof, such that the document can be viewed or retrieved by using that identifier” (i.e. the need for a file identifier is the condition set in advance); Paragraph [0083]; Paragraph [0140]).  

25 	Regarding claim 6, Haines further teaches further comprising: a working time manager that calculates working time of each individual by specifying a period during which the individual accesses the workplace file of each of the individuals, with the workplace file access information (Figure 12a; Paragraph [0228] “A user activity data record preferably includes a start timestamp value and a user identifier. It may also include an end timestamp value, an active application name, and an active window title”; Figure 8; Paragraph [0230]; Paragraph [0236] “present a timeline of the user's activity for a given day. The system may also preferably be used to answer specific analytics questions, such as for example, "how much time was spent by users this month reading emails from our human resources department”; Figure 13).  

Regarding claim 9, Haines teaches A non-transitory recording medium storing a computer readable program executed by a computer for managing time when a file is used for working, the program causing the computer to perform (Paragraph [0078] “aspects of the invention may also be implemented as a computer-controlled apparatus, a computer process, a computing system, an apparatus, or as an article of manufacture such as a computer program product or computer-readable medium. The computer program product may be a computer storage media readable by a computer system and encoding a computer program of instructions for executing a computer process”): 

	Claims 8 and 9 are rejected using the same rationale and art of that in claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haines (US2014/0344273 A1) in view of Theebaprakasam et al. (US 2015/0082396 A1).

Regarding claim 7, Haines further teaches 30	 further comprising: a monitor that determines whether or not time when each individual accesses the workplace file is in working time of the individual (Figure 18; Figure 13; Figure 12a; Paragraph [0236];  Paragraph [0228] “A user activity data record preferably includes a start timestamp value and a user identifier. It may also include an end timestamp value, an time was spent by users this month reading emails from our human resources department” (i.e. during working time)). However, Haines does not explicitly teach wherein the monitor notifies predetermined information in a case where the individual accesses the workplace file after the working time of the individual.  
Theebaprakasam, from the same field of endeavors, teaches wherein the monitor notifies predetermined information in a case where the individual accesses the workplace file after the working time of the individual (Paragraphs [0103]-[0107] “an organization might have normal work hours from 9 AM to 5 PM. Any access after the normal work hours may require additional authentication logic or an alert be sent to the administrators”; Paragraph [0024]; Figure 1; Paragraph [0050]).  
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teachings of Theebaprakasam into the teachings of Haines to teach accessing information after a specified time. 
One would be motivated to do so as to increase security of information by tracking and/or preventing the access of information when it is not a normal time. 


	Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive. See above rejection.
digital content repository 10 may include any system or apparatus that enable items of content to be stored and retrieved, and preferably each item of content has an some form of content identifier (for example, this could be the combination of a volume identifier, a path identifier and a file name identifier /file or a database primary key) or a probabilistically unique key (e.g. an email ID) or some combination of identifiers or combinations thereof, such that the document can be viewed or retrieved by using that identifier” (see paragraph [0081]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/WHITNEY POFFENBARGER/Examiner, Art Unit 3627



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627